NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0382n.06
                             Filed: June 26, 2008

                                        Case No. 07-5656

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 RANDY W. MORGAN, SR.,                                )
                                                      )
         Plaintiff-Appellant,                         )
                                                      )       ON APPEAL FROM THE
                v.                                    )       UNITED STATES DISTRICT
                                                      )       COURT FOR THE WESTERN
 SHELBY COUNTY GOVERNMENT,                            )       DISTRICT OF TENNESSEE
                                                      )
         Defendant-Appellee.                          )
                                                      )
 _______________________________________              )

BEFORE: KENNEDY, BATCHELDER, and GRIFFIN, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff-Appellant Randy Morgan, Sr.

(“Morgan”), an African-American male, began working in the Engineering Department of

Defendant-Appellee Shelby County, Tennessee, Government (“Shelby County”) in 1989. On

October 3, 2002, Morgan received a call from a white co-worker, in the course of which the co-

worker requesting Morgan’s help with a computer problem. When Morgan explained that he was

not in a position to help because he was working on another project, the co-worker replied that “they

told me that they had been working you like, pardon the expression, like a field nigger.” Morgan

responded that people who use such terms are racists. The co-worker reported to his supervisor that

Morgan had called the people in the Engineering Department racists. After an internal investigation

by Morgan’s supervisor, Shelby County determined that the co-worker had acted improperly and that

Morgan’s response was justified. Still, Morgan filed a written complaint about his supervisor’s
handling of the incident and about the way his supervisor treated him in general. In response, Shelby

County hired an independent expert to investigate. The expert determined that Morgan was not

subject to racially-motivated harassment, a conclusion with which Morgan expressed his strong

disagreement.

       Because of budget cuts, Shelby County transferred Morgan from the Engineering Department

to the Roads & Bridges Department in July 2003; his former position in the Engineering Department

has not been re-staffed. Although 60% of the Roads & Bridges employees are African-American,

Morgan claims to suffer from racial harassment in that department, alleging that he has been the

target of several racist comments. At the time of his claim, Morgan was still employed at Roads &

Bridges and had recently been promoted.

       Morgan filed the instant complaint in district court on August 1, 2005, alleging that he was

subjected to a racially hostile work environment, racial discrimination in the workplace, and

retaliation for engaging in a protected activity, all in violation of Title VII of the 1964 Civil Rights

Act, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. On April 26, 2007, the district court granted

summary judgment for Shelby County, concluding that Morgan had failed to establish a prima facie

case on each of his claims. Morgan timely appealed that decision to this court, making the same

arguments he made to the district court.

       After carefully reviewing the record, the law, and the parties’ briefs, and having had the

benefit of oral argument, we conclude that the district court’s opinion correctly sets out the

applicable law and correctly applies the law to the facts contained in the record. The issuance of a

full written opinion by this court would be duplicative and would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.


                                                   2